Title: Abigail Adams to James Lovell, 15 December 1777
From: Adams, Abigail
To: Lovell, James


     
      Dear Sir
      
       Braintree, ca. 15 December 1777
      
     
     Your Letters arrived in the absence of Mr. Adams who is gone as far as Portsmouth, little thinking of your plot against him.
     O Sir you who are possessd of Sensibility, and a tender Heart, how could you contrive to rob me of all my happiness?
     I can forgive Mr. Geary because he is a Stranger to domestick felicity and knows no tenderer attachment than that which he feels for his Country, tho I think the Stoickism which every Batchelor discovers ought to be attributed to him as a fault.
     He may retort upon me and ask if in such an Instance as this he is not the happier Man of the two, for tho destitute of the highest felicity in life he is not exposed to the keen pangs which attend a Seperation from our dear connexions. This is reasoning like a Batchelor still.
     Desire him from me to make trial of a different Situation and then tell me his Sentiments.
     But you Sir I can hardly be reconciled to you, you who so lately experienced what it was to be restored to your family after a painfull absence from it, and then in a few weeks torn from it by a call from your Country. You disinterestedly obeyed the Summons. But how could you so soon forget your sufferings and place your Friend in a more painfull situation considering the Risk and hazard of a foreign voyage. I pittied the conflict I saw in your mind, and tho a Stranger to your worthy partner sympathized with her and thought it cruel in your Friends to insist upon such a Sacrifice.
     I know Sir by this appointment you mean the publick good, or you would not thus call upon me to sacrifice my tranquility and happiness.
     The deputing my Friend upon so important an Embassy is a gratefull proof to me of the esteem of his Country. Tho I would not wish him to be less deserving I am sometimes almost selfish enough to wish his abilities confind to private life, and the more so for that wish is according with his own inclinations.
     I have often experienced the want of his aid and assistance in the last 3 years of his absence and that Demand increases as our little ones grow up 3 of whom are sons and at this time of life stand most in need of the joint force of his example and precepts.
     And can I Sir consent to be seperated from him whom my Heart esteems above all earthly things, and for an unlimited time? My life will be one continued scene of anxiety and apprehension, and must I cheerfully comply with the Demand of my Country?
     I know you think I ought, or you would not have been accessary to the Call.
     I have improved this absence to bring my mind to bear the Event with fortitude and resignation, tho I own it has been at the expence both of food and rest.
     I beg your Excuse Sir for writing thus freely, it has been a relief to my mind to drop some of my sorrows through my pen, which had your Friend been present would have been poured only into his bosome.
     Accept my sincere wishes for your welfare and happiness and Rank among the Number of your Friends, Your Humble Servant,
     
      AA
     
    